                      Case 1:19-cv-11178-KPF Document 32 Filed 01/07/21 Page 1 of 3




                                                                 /


JAMES E. JOHNSON                                THE CITY OF NEW YORK                                      ADRIA BONILLAS
Corporation Counsel                                                                             Assistant Corporation Counsel
                                               LAW DEPARTMENT                                                   (212) 356-5035
                                                                                                           (212) 356-3509 (fax)
                                                   100 CHURCH STREET                                      abonill@law.nyc.gov
                                                   NEW YORK, NY 10007



                                                                                 January 6, 2021

        By ECF
        U




        Hon. Katherine Polk Failla
        United States District Judge
        Southern District of New York
        40 Foley Square
                                                                     MEMO ENDORSED
        New York, NY 10007

                           Re:     Figueroa v. City of New York, et al.,
                                   19 Civ. 11178 (KPF)

        Your Honor:

                I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney representing defendants City of New York
        and David Dimitri (“City Defendants”) in the above-referenced matter. I write (i) to respectfully
        request to withdraw as counsel for defendants Mary Padovano and Giovanni Caggia and (ii) to
        respectfully a stay or, alternatively, an extension, of fact and expert discovery, to permit time for
        defendants Padovano and Caggia to obtain new counsel before proceeding with discovery,
        including party and non-party depositions. Plaintiff’s counsel takes no position regarding the
        undersigned’s request to withdraw as counsel and is “not against any stay of discovery that will
        follow given change of counsel.”

                As background, the parties have been diligently working to complete fact discovery
        within the Court-Ordered deadline of January 26, 2020. Indeed, City Defendants timely
        collected, reviewed, and produced to plaintiff over four thousand electronically stored documents
        by the Court-Ordered deadline of December 31, 2020. (See Dkt. Entry No. 30). City Defendants
        had further conferred with plaintiff in an effort to schedule depositions in advance of the fact
        discovery deadline.

                    However, this Office recently learned of information that has created a conflict that
            prevents this Office from continuing to represent defendants Padovano and Caggia in this matter.
            As such, the undersigned respectfully requests to withdraw as counsel for these defendants and
            further seeks a stay, or, in the alternative, an extension of fact and expert discovery, in order to
            allow these defendants time to obtain new counsel.
         Case 1:19-cv-11178-KPF Document 32 Filed 01/07/21 Page 2 of 3




        The undersigned respectfully acknowledges that the parties’ first joint request for a
discovery extension in order to, inter alia, permit City Defendants time to produce electronically
stored documents (which have now been produced) was denied. (See Dkt. Entry No. 30).
However, the information affecting this Office’s ability to continue to represent defendants
Padovano and Caggia was not known at that time. Accordingly, based on this change of
circumstances and the need for these individuals to obtain new counsel, the undersigned
respectfully requests a stay, or, in the alternative, an extension of fact and expert discovery.

        Should the Court require additional information regarding the basis of the conflict which
prevents this Office from continuing to represent defendants Padovano and Caggia, the
undersigned would respectfully request permission to file such information ex parte and under
seal as such information necessarily implicates the attorney-client relationship. Courts in this
circuit have routinely authorized filing such documents under seal for ex parte review. See, e.g.,
C.D.S., Inc. v. Zetler, No. 16-cv-3199 (VM) (JLC), 2017 U.S. Dist. LEXIS 43159, at *15 n.2
(S.D.N.Y. Mar. 23, 2017).

        For the foregoing reasons, the undersigned respectfully requests to withdraw as counsel
for defendants Mary Padovano and Giovanni Caggia and further respectfully requests either a
stay or, in the alternative, an extension of discovery to permit time for defendants Padovano and
Caggia to obtain new counsel before proceeding with discovery, including depositions.

       The undersigned thanks the Court for its time and consideration in this matter.


                                                            Respectfully submitted,

                                                            /s/ Adria Bonillas
                                                            Adria Bonillas
                                                            Assistant Corporation Counsel

cc:    Sam Maduegbuna, Esq. (by ECF)
       William Cowles, Esq. (by ECF)

       Mary Padovano (by mail and email)

       Giovanni Caggia (by mail and email)




                                                2
           Case 1:19-cv-11178-KPF Document 32 Filed 01/07/21 Page 3 of 3
The Court is in receipt of Corporation Counsel's above letter requesting to
withdraw as counsel for Defendants Padovano and Caggia, and to stay fact
and expert discovery. The parties, including Defendants Padovano and
Caggia, are hereby ORDERED to appear for a telephone conference regarding
Corporation Counsel's application on January 14, 2021, at 10:00 a.m. The
dial-in information is as follows: At 10:00 a.m. the parties shall call
(888) 363-4749 and enter access code 5123533. Please note, the conference
will not be available prior to 10:00 a.m.

Corporation Counsel is directed to file a letter regarding the basis for
its conflict on or before January 12, 2021. Their submission may be filed
ex parte and under seal. Though the Court expects that discussions
regarding the reasons for withdrawal may be generalized or abbreviated so
as not to invade the attorney-client privilege, the Court also expects that
counsel has fully discussed the reasons for withdrawal with Defendants
Padovano and Caggia.

Dated:    January 7, 2021            SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
